On Rehearing.
(February 4, 1896.)
A petition for rehearing has been filed, which presents a question not definitely discussed in the opinion filed, although it received full consideration. Attention is called to the peculiar phraseology of the concluding line of the second claim of the patent, and it is said from this that “Plumb himself saw fit to limit his invention, whatever it is, upon the face of the claim itself, by the words ‘when constructed as and for the purpose described.’ ” The argument of counsel for the petitioner is that “this qualifying and limiting clause admits that Plumb did not have but one purpose. The claim is not for ‘purposes’ described, which would indicate that the mechanical combination of Plumb’s claim might accomplish two or more purposes, but is limited to a single purpose”; “and,” continues counsel, “what other purpose can be referred to, except the purpose of producing constant friction by means of his spring-pressure arrangement?” The first paragraph of Plumb’s specification is in these words: “My invention relates to improvements in carpet sweepers having the brush rollers *78operated by friction driving wheels; and the objects of my invention are, — First, to dump the dirt by revolving the pans by means of spring levers so constructed as to lock the pans firmly in place when returned to the sweeping position; second, to journal the driving wheel to bearings having both vertical and lateral motion, substantially as described.” He then adds: “I attain these objects by the mechanism illustrated,” etc. Thus, after stating that his invention relates to improvements in carpet sweepers having the brush roller operated by friction driving wheels, he then proceeds to state the objects or purposes of his invention, one of these objects.being, as he states, to so journal the driving wheels as that they shall have both vertical and lateral motion. One method of doing this constitutes the remainder of his specification, and is the subject of his second claim. The benefits, effects, or results of vertical as well as lateral motion of the wheels relative to the case are several, as we have already pointed out, one of which is an increase of driving friction, if the pressure is not so great as to force the center of the brush head below ¡the center of the driving wheel. But he nowhere states that such increase is the object or purpose of his invention; and to apply the phrase, “for the purpose described,” to one, only, of the obviously beneficial functions of his combination when in cooperation with the other parts of a carpet sweeper, would be to do violence to the larger declaration of purpose appearing on the face of his specification. In no other place in the patent is there any expression of the inventor’s object or purpose; and by the use of the singular form of the noun “purpose” the inventor evidently intended to refer to what he had expressly declared to be the second “object” of his invention.
The other points argued in the petition were fully presented and considered upon the original argument. The very forcible way in which the question of the proper interpretation of the second claim has been again presented has compelled the attention of the court, though it has not disturbed óur faith in the soundness and justice of the conclusions heretofore announced. We have been obliged to consider and express an opinion upon the merits of the entire case, because the injunction awarded was granted only upon a full hearing by the circuit court, and upon a full consideration of the validity and proper interpretation of the second claim of Plumb’s patent, and a determination that appellants had infringed that claim as construed.- We find no error in the action of the circuit court in awarding the injunction, and affirm the decree, in so far as the question is involved by this appeal. ' Watch Co. v. Robbins, 12 C. C. A. 174, 64 Fed. 384-400. We do not think, in the present status of this suit, no final decree having yet been announced, that we are called upon to determine the effect of this af-firmance should the case be again appealed after the account of profits and damages has been stated and confirmed. The mandate will simply recite that the court finds no error in the decree awarding an injunction. The application for a rehearing must be denied.